tcmemo_2010_246 united_states tax_court ronald m costi petitioner v commissioner of internal revenue respondent docket no 26482-09l filed date ronald m costi pro_se anna a long for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection action sustaining a lien to secure petitioner’s unpaid tax_liabilities for and the issue for decision is whether sustaining the lien was an abuse_of_discretion all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time his petition was filed at all material times he was an insurance agent petitioner filed and federal_income_tax returns on which he reported tax due of dollar_figure and dollar_figure respectively he did not make required estimated_tax payments for either year but did make payments reducing the tax_liabilities as of date balances remained outstanding on the liabilities for and and petitioner does not dispute the liabilities in date he entered into an installment_payment agreement for the balance of his liability he defaulted on that agreement by not making timely estimated_tax payments for subsequent years on date the internal_revenue_service irs filed a notice_of_federal_tax_lien for and petitioner requested a hearing under sec_6320 and sec_6330 petitioner submitted information to a representative of the irs appeals_office and entered into negotiations for installment payments on the unpaid balances of his liabilities a hearing was subsequently conducted by another irs employee who had recently become a settlement officer in the appeals_office and had limited experience handling hearings under sec_6330 petitioner requested that the lien be removed and the settlement officer indicated that she would recommend removal of the lien but that her recommendation was subject_to managerial review the removal of the lien was not approved however and the settlement officer’s request that it be removed was ultimately withdrawn the settlement officer verified that the requirements of applicable law and administrative procedure had been met and determined that the filing of the lien was appropriate to protect the government’s interest on date a notice_of_determination sustaining the lien was sent to petitioner opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives see sec_6330 taxpayers are to provide all relevant information requested by appeals sec_301_6330-1 proced admin regs under sec_6330 a taxpayer may contest the validity of the underlying tax_liability but petitioner has not done so therefore to prevail petitioner must establish that the issuance of the notice_of_determination sustaining the lien filing was an abuse_of_discretion see 114_tc_604 an abuse_of_discretion is shown only if the action of the appeals officer was arbitrary capricious or without sound basis in fact or law see 129_tc_107 petitioner represents that he timely contacted the appeals_office and made arrangements to make payments on the unpaid balances of his liabilities he contends that sustaining the lien was an abuse_of_discretion because he was initially told that the lien would be withdrawn and was given inconsistent information by different representatives in the appeals_office he implies that the change_of position may have resulted from contact made with the irs by his former wife his complaint is basically one of unfulfilled expectations the notice_of_determination reflects that the denial of the request for withdrawal of the lien occurred in part because petitioner declined to provide information about how the lien would adversely affect him there is no evidence in the administrative record or at trial suggesting that the lien is more intrusive than necessary to protect the government’s interest although petitioner feels that he was misled into believing that the lien would be removed and that the appeals_office communications and change_of position were unfair he has not shown that the lien was inappropriate we cannot conclude that sustaining the lien was an abuse_of_discretion decision will be entered for respondent
